DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “Fibres” and “Fibre” throughout the disclosed specification. The term appears to be a typographical error that is inconsistent with known grammatical standards. The examiner recommends changing it to “Fibers” and “Fiber” or appropriate correction is required.

Claim Objections
Claims 1-14, 18-21, and 24-26 are objected to because of the following informalities:  “Fibres” and “Fibre”. The terms appears to be a typographical error that is inconsistent with known grammatical standards. The examiner recommends changing it to “Fibers” and “Fiber” or appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 3-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1 line 5, the term “predefined manner” is a relative term which renders the claim indefinite. It is unclear the manner the fibers are arranged by the term predefined manner, and whether the fiber are arranged differently than what is claimed which is being as a bundle of parallel fibers on the applicator. For examination purposes, the claim is interpreted as requiring “the fibres being arranged as a bundle of parallel fibers on the applicator”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8- 9, 11, 19, and 21- 23 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Montiel (US 4135527 A).
Regarding claim 1, Montiel discloses an applying an adhesive composition to human keratin materials (Fig. 5. # 18), - bringing fibers borne by an applicator into contact with said adhesive composition present on said keratin materials (Claim 1, Fig. 5, and 7), the fibers held on the applicator in a predefined manner (Annotated Fig. 5 below), the fibers borne by the applicator being held by one end and free at the other end (Fig. 4 # 34. See illustration of figure 4 below), the fibers being arranged as a bundle of parallel fibers on the applicator (Annotated Fig. 5 below) - moving the applicator away from the keratin materials, so as to release fibers which adhere to said keratin materials, the holding force for holding the fibers on the applicator Claim 1 and Fig. 7).

    PNG
    media_image1.png
    351
    774
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    551
    674
    media_image2.png
    Greyscale

Regarding claim 4, Montiel discloses the claimed invention of claim 1. Montiel further discloses the applicator being brought closer to said keratin materials along a direction perpendicular thereto, until the fibers contact the adhesive composition (Fig.  5 Above and CL 3. Line 52-66).

Regarding claim 8, Montiel discloses the claimed invention of claim 1. Montiel further discloses the density of fibers being uniform on the applicator (Fig.5 Below).

    PNG
    media_image3.png
    438
    892
    media_image3.png
    Greyscale

Regarding claim 9, Montiel discloses the claimed invention of claim 1. Montiel further discloses the density of fibers being non-uniform on the applicator (Fig.5 Above).

Regarding claim 11, Montiel discloses the claimed invention of claim 1. Montiel further discloses the fibers being retained by bonding or by friction on the applicator (CL 3. Line 61-62).

Regarding claim 19, Montiel discloses the claimed invention of claim 1. Montiel further discloses the fibers comprising a root that remains trapped by the applicator (Fig. 4. Fibers attached to applicator 42) and a releasable portion (Fig. 4. # 34).

Regarding claim 21, Montiel discloses the claimed invention of claim 1. Montiel further discloses the fibers being retained on the applicator by a multiple holding system (Fig. 5 Above), including a first holding system that releases the fibers for an exerted force lower than the adhesive force for adhesion of the fibers to the adhesive composition (Fig. 7 and see claim 1 above), and a second holding system that ensures, when combined with the first, the retention of the fibers up to a tensile force greater than the adhesive force for adhesion of the fibers to the adhesive composition (Fig. 4), the second system being modified during the use of Fig. 7).

Regarding claim 22, Montiel discloses the claimed invention of claim 1. Montiel further discloses the adhesive composition being applied to the keratin materials as a continuous film (Fig. 3. The office interprets applying the adhesive material on the upper or the lower side of the eyelash shown in figure 3 as a continuous film). 

Regarding claim 23, Montiel discloses the claimed invention of claim 1. Montiel further discloses the adhesive composition being applied to the keratin materials as a discontinuous film. (Fig. 3. The office interprets applying the adhesive material on the upper side of the eyelash then the lower side of the eyelash, or on one eye then the other eye as a discontinuous film).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5- 7, 10, 18, and 24- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A).
Regarding claim 3, Montiel discloses the claimed invention of claim 1. Montiel shows the fibers being arranged on the applicator with a non-zero angle with the normal to the support surface, 
It appears that the device of Montiel has the fibers arranged on the applicator roughly the same angle as the claimed angle range, as shown in figure 5, and would operate equally well with the claimed fibers being arranged on the applicator to extend the length and enhance the appearance of the eyelashes. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Montiel to have the fibers being arranged on the applicator angle ranging from 0 to 45 °, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Montiel. 

Regarding claim 5, Montiel discloses the claimed invention of claim 1. Montiel does not explicitly disclose the adhesive force for adhesion of the fibers to the adhesive composition being at least double the retaining force for retaining the fibers on the applicator. 
However, as shown in figure 5 and claim 1, Montiel implicitly discloses the adhesive force for adhesion of the fibers to the adhesive composition being greater than the retaining force for retaining the fibers on the applicator in order for the fibers 34 to be retained by the adhesive material 18.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the adhesive force for adhesion of the fibers to the adhesive composition being at least double the retaining force for retaining the fibers on the applicator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Montiel discloses the claimed invention of claim 1. Montiel shows the density of the fibers on the applicator as shown in (Fig. 5 above), with a density of fibers close to the claimed range between 9 and 625 fibers/cm2 . However, Montiel does not disclose the density of fibers being between 9 and 625 fibers/cm2.  
It appears that the device of Montiel has the density of the fibers on the applicator roughly the same range as the claimed density range, as shown in figure 5, and would operate equally well with the claimed density of the fibers on the applicator to extend the length and enhance the appearance of the eyelashes. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Montiel to have the density of the fibers being on the applicator ranging between 9 and 625 fibers/cm2, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Montiel. 

Regarding claim 7, Montiel discloses the claimed invention of claim 1. Montiel shows the space between two adjacent fibers on the applicator as shown in (Fig. 5 above), with space close to the claimed range between 150 and 250 microns. However, Montiel does not disclose the space is being between 150 and 250 microns. 
It appears that the device of Montiel has the space between two adjacent fibers on the applicator roughly the same range as the claimed space range, as shown in figure 5, and would operate equally well with the claimed space between two adjacent fibers on the applicator to extend the length and enhance the appearance of the eyelashes. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Montiel to have the space between  

Regarding claim 10, Montiel discloses the claimed invention of claim 1. Montiel further discloses the force to be exerted on the fibers in order to release them from the applicator (Fig. 5. # 40 and 34). Montiel dos not explicitly disclose its being less than or equal to 20 mN, or even less than or equal to 15 mN.
 However, as shown in figure 5, Montiel implicitly shows the force to be exerted on the fibers is higher than zero in order to release the fibers from the applicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the force to be exerted on the fibers in order to release them from the applicator being less than or equal to 20 mN, or even less than or equal to 15 mN, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, Montiel discloses the claimed invention of claim 1. Montiel further discloses the fibers being placed on the applicator are Rayon Flocks (Claim 2). Montiel does not disclose explicitly by an electrostatic flocking method.
Note that the claimed phrases “electrostatic” is being treated as a product-by-process limitation; that is, that the fibers being placed on the applicator can be made by electrostatic or vibration flocking method.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be Thus, even though Montiel is silent as to the process to form the fibers on the applicator, it appears that the product of Montiel would be the same or similar as the fibers claimed.

Regarding claim 24, Montiel discloses the claimed invention of claim 1. Montiel further discloses an adhesive composition to be applied to said keratin materials (Fig. 5. # 18), - an applicator comprising releasable fibers (Fig. 5. # 40 and 34), the applicator making it possible to bring the fibers into contact with the adhesive composition applied to the human keratin materials (Fig. 7 and claim 1), to enable them to adhere to said composition (Fig. 7 and claim 1), and to release fibers (Fig. 7 and claim 1). Montiel does not disclose explicitly the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials.
However, as shown in figure 5 and claim 1, Montiel implicitly discloses the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials in order for the fibers 34 to be released from the applicator 40 and be attached to the adhesive material 18 on the eyelash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have  the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 25, Montiel discloses the claimed invention of claim 24. Montial further discloses releasable fibers that detach from the applicator when a tensile force (Fig. 5. # 40 and 34). Montiel does not explicitly disclose the tensile force is equal to 15 mN, or even equal to 20 mN, is exerted on it. 
However, as shown in figure 5, Montiel implicitly shows the adhesive material exhibit tensile/ adhesion forces in order for the fibers 34 to be retained by the adhesive material 18.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the releasable fibers that detach from the applicator when a tensile force equal to 15 mN, or even equal to 20 mN, is exerted on it, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 12, 14- 17, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A) in view of Pays et al (US 20130152960 A1).
Regarding claim 12, Montiel discloses the claimed invention of claim 1. Montiel does not disclose the fibers being retained by a mechanical system on the applicator, this mechanical system being able to pass from a fiber-retaining configuration to a fiber-releasing configuration, the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration. 
Pays teaches a cosmetic application of fibers in which a mechanical system on the applicator (Fig. 1. # 41), this mechanical system being able to pass from a fiber-retaining configuration to a fiber-releasing configuration (Fig. 10). Pays does not explicitly teaches the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration. However, as shown in figures 1 and 10, Pays implicitly discloses the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration in order for the fibers to be released and attached to the eyelashes to elongate the Paragraph 0015).  
It would have been obvious to one having ordinary skill in the art before the effective filing date the have cosmetic applicator of Montiel be made with the mechanical system as taught by Pays to elongate the eyelashes and/or to introduce fibers between the eyelashes and thus to densify the fringe for people with "gaps" in the fringe of eyelashes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Montiel discloses the claimed invention of claim 1. Pays further teaches the fibers being retained on the applicator by a material the mechanical strength of which is degraded by a stimulus (Paragraph 0090), the method comprising subjecting the applicator to said stimulus so as to reduce the force to be exerted on the fibers in order to release them from the applicator (Paragraph 0094), the exposure to the stimulus taking place before and/or during the contact of the fibers with the adhesive composition present on said keratin materials (Paragraph 0093).The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 15, Montiel and Pays disclose the claimed invention of claim 14. Pays further teaches the stimulus being thermal (Paragraph 0095). The proposed combination as well as 

Regarding claim 16, Montiel and Pays disclose the claimed invention of claim 15. Pays further teaches said material comprising a wax (Paragraph 0322). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 17, Montiel and Pays disclose the claimed invention of claim 14. Pays further teaches the stimulus comprising exposure to a solvent of said material (Paragraph 0345). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 19, Montiel discloses the claimed invention of claim 1. Pays further
 teaches the fibers comprising a root that remains trapped by the applicator and a releasable portion (Paragraph 0014). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Regarding claim 20, Montiel discloses the claimed invention of claim 19. Pays further teaches the fibers comprising a zone that is mechanically weakened or sensitive to a stimulus that makes it possible to mechanically weaken it (Paragraph 0092), the force to be exerted in order to give rise to the separation of the releasable portion of a fiber from the root being lower than the adhesive force for adhesion of the releasable portion to the adhesive composition (Fig 10). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.
Response to Arguments
Applicant's arguments filed February 8, 2021  have been fully considered but they are not persuasive for the following reasons:
Applicant asserts that Montiel (US 4135527 A) does not disclose nor suggest that the fibers filament 34 are not held in a predetermine manner on the applicator.
In response, As indicated by the examiner above, the term “predefined manner” is unclear and renders the claim indefinite. It is unclear the manner the fibers are arranged by the term predefined manner, and whether the fiber are arranged differently than what is claimed which is being as a bundle of parallel fibers on the applicator. The office interprets the claim as “the fibers are being arranged as a bundle of parallel fibers on the applicator” and Montiel discloses it as shown below in the annotated figure below.

    PNG
    media_image1.png
    351
    774
    media_image1.png
    Greyscale


Applicant asserts that Montiel (US 4135527 A) does not disclose nor suggest that the fibers being arranged as a bundle of parallel fibers on the applicator with an end of the fibers being held on the applicator and the other end of the fibers being free. 
In response: As indicated above, annotated figure 5 above shows the fibers being arranged as a bundle of parallel fibers because they are attached in a parallel format to the bristles of the applicator prior being applied to the user’s eyelashes. In addition, since the fibers are attached to the mascara applicator, as shown in figure 5, one end of the fibers are attached to the applicator bristles and the other end of the fibers are being free prior applying them to the user’s eyelashes. Furthermore, Fig. 4 below shows the fibers # 34 are held by one end to the 
    PNG
    media_image2.png
    551
    674
    media_image2.png
    Greyscale

The examiner agreed with the applicant’s remark that claim 26 should be indicated as allowed and not objected since claim 26 is an independent claim. Examiner made the requested change. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772